Case: 16-20698       Document: 00514343853         Page: 1    Date Filed: 02/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 16-20698                             FILED
                                                                        February 9, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk

               Plaintiff – Appellee,

v.

SEPTIEN AMERICUS THOMPSON,

               Defendant – Appellant.




                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:07-CR-438-1


Before KING, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Septien Americus Thompson appeals his revocation sentence, arguing
that the district court erred under Tapia v. United States, 564 U.S. 319 (2011).
We AFFIRM.
                                             I.
       Thompson pleaded guilty to unlawful possession of a firearm after a
felony conviction.       The district court sentenced him to 92 months of


       * Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in Fifth Circuit Rule 47.5.4.
    Case: 16-20698     Document: 00514343853     Page: 2   Date Filed: 02/09/2018



                                  No. 16-20698
imprisonment and three years of supervised release. Thompson’s supervised
release began in 2014, and over the next year, Thompson tested positive for
illegal drugs six times. In 2016, he pleaded guilty in state court to tampering
with or fabricating evidence in violation of Texas Penal Code section 37.09 and
evading arrest or detention with a motor vehicle in violation of Texas Penal
Code section 38.04. At his revocation hearing, Thompson pleaded true to these
violations. The district court, in light of Thompson’s numerous violations, the
factors in 18 U.S.C. § 3553(a), the Chapter 7 policy statements, and “the added
benefit” of eligibility for drug treatment, revoked Thompson’s supervised
release and sentenced him at the low end of the guidelines range to 21 months
of imprisonment.     The district court then noted that it would strongly
recommended to the Bureau of Prisons (BOP) that Thompson be enrolled in a
drug-treatment program. Thompson timely appealed the revocation sentence.
                                       II.
      The parties disagree on the standard of review that applies. Thompson
argues that the “plainly unreasonable” standard applies, citing United States
v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). The government argues that we
should review for plain error, citing United States v. Walker, 742 F.3d 614, 616
(5th Cir. 2014).   We need not resolve this issue, because even under the
standard urged by Thompson, he cannot prevail.
                                       III.
      In Tapia, the Supreme Court held that 18 U.S.C. § 3582(a) “prevents a
sentencing court from imposing or lengthening a prison term because the court
thinks an offender will benefit from a prison treatment program.” 564 U.S. at
334. Tapia’s holding applies to revocation sentences. United States v. Garza,
706 F.3d 655, 659 (5th Cir. 2013). However, this court has distinguished
situations in which rehabilitation is an “additional justification” for the prison
sentence, which is permitted, from those in which rehabilitation is the
                                        2
    Case: 16-20698    Document: 00514343853      Page: 3   Date Filed: 02/09/2018



                                  No. 16-20698
“dominant factor,” which violates § 3582(a). Garza, 706 F.3d at 660 (footnote
omitted).    Moreover, “[a] court commits no error by discussing the
opportunities for rehabilitation within prison or the benefits of specific
treatment or training programs”; in addition, “a court may urge the BOP to
place an offender in a prison treatment program.” Tapia, 564 U.S. at 334.
      Here, when defense counsel raised the Tapia issue, the district court
specifically denied that eligibility for drug treatment was the “only reason” for
the revocation sentence. The district court further noted that the 21-month
sentence was proper in light of Thompson’s offenses, the other factors under
§ 3553(a), and the Chapter 7 policy statements. The district court considered
eligibility for drug treatment an “added benefit” of the sentence imposed.
Under Tapia, this is not error.
                                      IV.
      Accordingly, we AFFIRM the revocation sentence.




                                       3